Dorothy Roy was convicted in the superior court of Creek county of keeping a bawdyhouse, and her punishment fixed as above stated.
This appeal has been pending in this court since the 12th day of March, 1918, the cause having been submitted June 5, 1919, at which time no appearance was made by any counsel representing plaintiff in error, nor has any brief been filed in her behalf. Rule 9 (12 Okla. Crim. viii, 165 P. x) of this court provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment."
This appeal has evidently been abandoned. An examination of the pleadings, instructions, and judgment and sentence discloses no prejudicial error, and, in accordance with Rule 9, supra, the judgment is affirmed.